ROBERTSON, Presiding Judge,
concurring specially.
I concur specially to respond to Judge Crawley’s dissent. As the majority opinion noted, “We transferred the case to the Alabama Supreme Court for lack of subject-matter jurisdiction, and that court deflected the case to this court, pursuant to § 12-2-7(6), Ala.Code 1975.” The Supreme Court could have transferred this case to the Alabama Court of Criminal Appeals; however, it chose to deflect this case to this court pursuant to § 12-2-7(6). Consequently, this court has jurisdiction of this appeal.